

	

		II

		108th CONGRESS

		2d Session

		S. 2841

		IN THE SENATE OF THE UNITED STATES

		

			September 23, 2004

			Ms. Cantwell (for

			 herself, Mr. Craig,

			 Mrs. Murray, Mr. Smith, and Mr.

			 Wyden) introduced the following bill; which was read twice and

			 referred to the Committee on Energy and

			 Natural Resources

		

		A BILL

		To designate the Ice Age Floods National Geologic Trail,

		  and for other purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Ice Age Floods National Geologic Trail

			 Designation Act of 2004.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)at the end of the

			 last Ice Age, some 12,000 to 17,000 years ago, a series of cataclysmic floods

			 occurred in what is now the northwest region of the United States, leaving a

			 lasting mark of dramatic and distinguishing features on the landscape of parts

			 of the States of Montana, Idaho, Washington and Oregon;

				(2)geological

			 features that have exceptional value and quality to illustrate and interpret

			 this extraordinary natural phenomenon are present on Federal, State, tribal,

			 county, municipal, and private land in the region; and

				(3)in 2001, a joint

			 study team headed by the National Park Service that included about 70 members

			 from public and private entities completed a study endorsing the establishment

			 of an Ice Age Floods National Geologic Trail—

					(A)to recognize the

			 national significance of this phenomenon; and

					(B)to coordinate

			 public and private sector entities in the presentation of the story of the Ice

			 Age floods.

					(b)PurposeThe

			 purpose of this Act is to designate the Ice Age Floods National Geologic Trail

			 in the States of Montana, Idaho, Washington, and Oregon, enabling the public to

			 view, experience, and learn about the features and story of the Ice Age floods

			 through the collaborative efforts of public and private entities.

			3.DefinitionsIn this Act:

			(1)Ice Age floods;

			 floodsThe term Ice Age

			 floods or floods means the cataclysmic floods that occurred

			 in what is now the northwestern United States during the last Ice Age from

			 massive, rapid and recurring drainage of Glacial Lake in Missoula,

			 Montana.

			(2)PlanThe

			 term plan means the cooperative management and interpretation plan

			 authorized under section 5(f).

			(3)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			(4)TrailThe

			 term Trail means the Ice Age Floods National Geologic Trail

			 designated by section 4(a).

			4.Ice Age Floods

			 National Geologic Trail

			(a)DesignationIn

			 order to provide for public appreciation, understanding, and enjoyment of the

			 nationally significant natural and cultural features of the Ice Age floods and

			 to promote collaborative efforts for interpretation and education among public

			 and private entities located along the pathways of the floods, there is

			 designated the Ice Age Floods National Geologic Trail.

			(b)Location

				(1)MapThe

			 route of the Trail shall be generally depicted on the map entitled Ice

			 Age Floods National Geologic Trail, numbered _____, and dated

			 _____.

				(2)RouteThe

			 route shall generally follow public roads and highways_

					(A)from the vicinity

			 of Missoula in western Montana;

					(B)across northern

			 Idaho;

					(C)through eastern

			 and southern sections of Washington;

					(D)across northern

			 Oregon in the vicinity of the Willamette Valley and the Columbia River;

			 and

					(E)to the Pacific

			 Ocean.

					(3)RevisionThe

			 Secretary may revise the map by publication in the Federal Register of a notice

			 of availability of a new map as part of the plan.

				(c)Map

			 availabilityAny map referred to in subsection (b) shall be on

			 file and available for public inspection in the appropriate offices of the

			 National Park Service.

			5.Administration

			(a)In

			 generalThe Secretary, acting through the Director of the

			 National Park Service, shall administer the Trail in accordance with this

			 Act.

			(b)Trail

			 management officeIn order for the National Park Service to

			 manage the Trail and coordinate Trail activities with other public agencies and

			 private entities, the Secretary may establish and operate a trail management

			 office within the vicinity of the Trail.

			(c)Land

			 acquisition

				(1)In

			 generalIf the acquisition is consistent with the plan, the

			 Secretary may acquire land, in a quantity not to exceed 25 acres, for

			 administrative and public information purposes to facilitate the geographic

			 diversity of the Trail throughout the States of Montana, Idaho, Washington, and

			 Oregon.

				(2)Methods

					(A)Private

			 landPrivate land may be acquired from a willing seller under

			 this Act only by donation, purchase with donated or appropriated funds, or

			 exchange.

					(B)Non-federal

			 public landNon-Federal public land may be acquired from a

			 willing seller under this Act—

						(i)only by donation

			 or exchange; and

						(ii)after

			 consultation with the affected unit of local government.

						(d)Interpretive

			 facilitiesThe Secretary may plan, design, and construct

			 interpretive facilities for sites associated with the Trail if the facilities

			 are constructed in partnership with State, local, tribal, or non-profit

			 entities and are consistent with the plan.

			(e)Interagency

			 technical committee

				(1)In

			 generalThe Secretary shall establish an interagency technical

			 committee to advise the trail management office on the technical planning for

			 the development of the plan.

				(2)CompositionThe

			 committee—

					(A)shall

			 include—

						(i)representatives

			 from Federal, State, local, and tribal agencies with interests in the floods;

			 and

						(ii)representatives

			 from the Ice Age Floods Institute; and

						(B)may include

			 private property owners, business owners, and nonprofit organizations.

					(f)Management

			 plan

				(1)In

			 generalNot later than 3 years after funds are made available to

			 carry out this Act under section 6, the Secretary shall prepare a cooperative

			 management and interpretation plan for the Trail.

				(2)ConsultationThe

			 Secretary shall prepare the plan in consultation with—

					(A)State, local, and

			 tribal governments;

					(B)the Ice Age

			 Floods Institute;

					(C)private property

			 owners; and

					(D)other interested

			 parties.

					(3)ContentsThe

			 plan shall—

					(A)confirm and, if

			 appropriate, expand on the inventory of features of the floods contained in the

			 National Park Service study entitled “Ice Age Floods, Study of Alternatives and

			 Environmental Assessment” (February 2001) by—

						(i)locating features

			 more accurately;

						(ii)improving the

			 description of features; and

						(iii)reevaluating

			 the features in terms of their interpretive potential;

						(B)review and, if

			 appropriate, modify the map of the Trail referred to in section 4(b);

					(C)describe

			 strategies for the coordinated development of the Trail, including an

			 interpretive plan for facilities, waysides, roadside pullouts, exhibits, media,

			 and programs that present the story of the floods to the public effectively;

			 and

					(D)identify

			 potential partnering opportunities in the development of interpretive

			 facilities and educational programs to educate the public about the story of

			 the floods.

					(g)Cooperative

			 management

				(1)In

			 generalIn order to facilitate the development of coordinated

			 interpretation, education, resource stewardship, visitor facility development

			 and operation, and scientific research associated with the Trail and to promote

			 more efficient administration of the sites associated with the Trail, the

			 Secretary may enter into cooperative management agreements with appropriate

			 officials in the States of Montana, Idaho, Washington, and Oregon in accordance

			 with the authority provided for units of the National Park System under section

			 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l)).

				(2)Unit of

			 National Park SystemFor purposes of this subsection, the Trail

			 shall be considered a unit of the National Park System.

				(h)Cooperative

			 agreementsThe Secretary may enter into cooperative agreements

			 with public or private entities to carry out this Act.

			(i)Effect on

			 private property rightsNothing in this Act—

				(1)requires any

			 private property owner to allow public access (including Federal, State, or

			 local government access) to private property; or

				(2)modifies any

			 provision of Federal, State, or local law with respect to public access to or

			 use of private land.

				(j)LiabilityDesignation

			 of the Trail by section 4(a) does not create any liability for, or affect any

			 liability under any law of, any private property owner with respect to any

			 person injured on the private property.

			6.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this Act,

			 of which not more than $500,000 may be used for each fiscal year for the

			 administration of the Trail.

		

